Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 1 of 8 PageID #: 3267




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                      Civil Action No.4:18-cv-00474-ALM
                                             Consolidated Lead Case
AMAZON.COM, INC.,
         Defendant.

INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                      Civil Action No.4:18-cv-00475-ALM
                                             Member Case
RESIDEO TECHNOLOGHIES, INC.,
          Defendant.

INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                      Civil Action No.4:18-cv-00476-ALM
                                             Member Case
HTC CORPORATION,
          Defendant.

INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                      Civil Action No.4:18-cv-00477-ALM
                                             Member Case
Vector Security, Inc.,
              Defendant.


              Sur-Sur-Reply in Support of Motion for Protective Order
Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 2 of 8 PageID #: 3268




                                              Table of Contents

    1.   Innovation’s Technical Analysis was Properly Designated as
         Confidential and has never Been Public as Defendants Allege .................................... 1
    2.   Innovation’s Technical Analysis is Commercially Valuable and
         Not Merely a “Legal Analysis”..................................................................................... 1
    3.   Innovation Both Practices and Licenses its Technology .............................................. 2
    4.   Defendants Still Do Challenge the Harm to Innovation ............................................... 2
    5.   There is No Harm to Defendants by Maintaining Innovation’s
         Technical Analysis as Confidential. ............................................................................. 2
    6.   Defendants Newly Cited Case Law Does Not Help Them ........................................... 4
Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 3 of 8 PageID #: 3269




       Defendants1 sur-reply (Dkt. 83) still provides no good reasons to publish the confidential

information of Innovation Sciences, LLC. (“Innovation”) And, Defendants still do not deny such

a publication would harm Innovation.

1.      Innovation’s Technical Analysis was Properly Designated as Confidential and has
        never Been Public as Defendants Allege
        Defendants allege that “there is no excerpt, screenshot, or text in those infringement

contentions that does not appear either in [Innovation]’s public patents or in publicly available

information about the accused products. [Innovation] does not dispute that either.” Sur-reply at 1.

This is false and specifically ignores the facts and Innovation’s argument. The competitive
analysis2 provided in the claim charts has never been public. And, even if portions were based on

public information, this doesn’t make the technical analysis itself non-confidential. This specific

argument was rejected in ExitExchange (the infringing parties also argued claims charts couldn’t

be confidential because they “merely apply the claims of the patent to internet screen captures,

publicly available code, and links to internet web sites”).3 Defendants provide no good reason to

second-guess Gilstrap and Ward’s analysis in ExitExchange.

2.      Innovation’s Technical Analysis is Commercially Valuable and Not Merely a “Legal
        Analysis”
        Defendants suggest that Innovation wants to keep the technical analysis “confidential”

simply because of the effort involved. Sur-reply at 1. This is also false. While it is true that

hundreds of hours were involved in such analysis, as indicated in its reply, the “analysis has value

outside of this litigation that Innovation wishes to maintain.” Dkt. 80 at 2 (Emphasis added). Also,

Defendants’ argument that claim charts are merely a “legal analysis” was explicitly rejected in



1
  Defendants refers to Amazon.Com, Inc. (“Amazon”), Resideo Technologies, Inc. (“Resideo”), HTC Corporation
(“HTC”), and Vector Security, Inc. (“Vector”).
2 Innovation analyzed Defendants respective products and operations through a combination of reverse engineering,

teardowns, and accumulation of information from multiple different resources.
3
  ExitExchange Corp. v. Casale Media Inc., et al., Case No. 2:10-cv-297, (Dkt. No. 229)(May 31, 2011) at 6 (quoting
Defendants’ motion filed under seal). As referenced supra, Judge Gilstrap rejected such an argument and denied the
motion “in all respects.” ExitExchange at Dkt. No. 330 (March 23, 2012).


                                                        1
Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 4 of 8 PageID #: 3270




ExitExchange.4 This Court should similarly reject Defendants’ identical argument.

3.       Innovation Both Practices and Licenses its Technology

         Defendants argue that there is no evidence that Innovation has ever “made any product or

provided any service” and that no Defendant is Innovation’s competitor. Sur-reply at 2. This is

also false – and, again, asks the Court to ignore the evidence. Defendants own evidence establishes

the contrary. Dkt. 73-2 at 8:77-8 (Innovation formed among other things to commercialize

technology), Id. at 9:1 (Innovation has part-time employees and contractors), Id. at 12:17-17:7

(Innovation has customers outside of the litigation context), Id. at 18:5-22:16 (Innovation has made

software products for its customers as well as hardware, namely “wireless communication

hardware sold together with software”). Innovation’s much smaller relative size is no good reason

to allow Defendants to knowingly harm Innovation by publishing Innovation’s confidential

information.

4.       Defendants Still Do Not Challenge the Harm to Innovation

         Defendants did not dispute the harm cited by Innovation in the meet and confers. Then, in

its Response, Defendants didn’t readily dispute the multiple types of harm5 cited by Innovation in

its Motion (and rather addressed Innovation’s size and alleged the harm was deserved because of

litigation). Now, Defendants choose to simply categorize the harm as “merely attorney rhetoric.”

Sur-reply at 4. In short, throughout briefing, Defendants have not challenged the harm Innovation

will face if its confidential analysis is published.
5.       There is No Harm to Defendants by Maintaining Innovation’s Technical Analysis as
         Confidential.
         Defendants keep modifying their reasons for wanting to publish Innovation’s technical

analysis from those originally set forth in the meet and confer (where no reason to de-designate


4
  ExitExchange at Dkt. No. 223 (May 20, 2011) at 2 (“In addition, the Federal Circuit case of In re Violation of Rule
28(D), which Defendants cite, is also distinguishable. In re Violation of Rule 28(D), 635 F.3d 1352 (Fed. Cir. 2011).
The improper confidentiality markings in that case included, for example, “case citations and parentheticals describing
the cited cases . . . .” Id. at 1360. Such information is different than the documents and information at issue in this
case, which include documents such as claim charts.”).
5
  See Motion at 5.


                                                          2
Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 5 of 8 PageID #: 3271




was provided). Defendants now allege they need a confidentiality de-designation to “coordinate

on claim construction.” Sur-reply at 4. This argument fails. The Federal Circuit has repeatedly held

that claims are construed without regards to the accused instrumentality.6 Defendants’ argument

of alleged need is not only contrary to established case law, but was also specifically rejected in

ExitExchange. See ExitExchange, Dkt. No. 229 (May 31, 2011) at 6.7

        Defendants also cite for the first time multiple new Federal Circuit cases for an alleged

need to review infringement contentions for claim construction purposes. Sur-Reply at 4.8

However, none of these cited Federal Circuit cases support such a proposition. To the contrary,

the principal case Defendant quote supports Innovation’s position:

        “[Prior cases] make clear that an accused infringer cannot defeat a claim of literal
        infringement or establish invalidity merely by pointing to similarities between an
        accused product and the prior art.”
01 Communique Lab., Inc. v. Citrix Sys., Inc., 889 F.3d 735 (Fed. Cir. Apr. 26, 2018). The EDTX

has cited 01 Communique Lab for the same proposition: “ An accused infringer may not, ‘skirt

evidentiary hurdles and conflate the infringement and invalidity inquiries . . . [to] forsake[] any

comparison between the asserted claims and the accused product, relying instead upon purported

similarities between the accused product and the prior art.’” Realtime Data LLC v. Echostar Corp.,

Dkt. No. 6:17-CV-00084-JDL (E.D. Tex. Nov. 29, 2018). This is exactly what Defendant seek to

accomplish – a compare/contrast for validity consideration. The Court should reject such attempts.

        Defendants also allege their non-infringement defenses are hampered because the

appropriate parties can’t review Innovation’s confidential analysis. This is false. In addition to


6
  See e.g., Jurgens v. McKasy, 727 F.2d 1552, 1560, 18 U.S.P.Q.2d 1031, 1037 (Fed. Cir. 1991); Scripps Clinic &
Research Foundation v. Genentech, Inc., 927 F.2d 1565, 1580 (Fed. Cir. 1991); Vita-Mix Corp. v. Basic Holding, Inc.,
581 F.3d 1317, 1324, 92 U.S.P.Q.2d 1340 (Fed. Cir. 2009; and SRI Intern. v. Matsushita Elec. Corp. of America, 775
F.2d 1107, 1118(Fed. Cir. 1985) (en banc).
7
  See ExitExchange, Dkt. No. 229 (May 31, 2011) at 6 ((Defendants assert that since they do not have “a proper
understanding of claim interpretation used by ExitExchange, defendants are hampered in preparing its defenses, since
claim interpretation for infringement are to be also applied for purposes of claim scope in invalidity analysis.”).
8
  Citing Source Search Techs., LLC v. LendingTree, LLC, 588 F.3d 1063, 1075 (Fed Cir. 2009) (quoting Amgen Inc.
v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1330 (Fed. Cir. 2003)) and 01 Communique Lab., Inc. v. Citrix Sys.,
889 F.3d 735, 742 (Fed. Cir. 2018).


                                                         3
Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 6 of 8 PageID #: 3272




agreeing to allow Defendant personnel not identified in the protective order to access, Innovation

has already agreed that any Defendant can share Innovation’s confidential with third-party

suppliers having a need to know provided that such a supplier is identified and such suppliers agree

to be bound by the protective order.9 However, no such request to share has been made. And, no

party has disclosed indemnify communications – confidential or otherwise.

        Finally, regardless of either of these alleged needs, neither alleged need has any bearing or

relevance to Defendants’ desire to make Innovation’s confidential information public.
6.      Defendants Newly Cited Case Law Does Not Help Them
        In its response, Defendants cited several new EDTX cases to which Innovation only briefly
had an opportunity to reply. Defendants sur-reply continues discussion of these cases. Defendants

continue to ignore the ExitExchange case and do not deny that, in Uniloc v. Meditech,10 the Court

applied the ExitExchange case to deny Defendant’s motion to de-designate the confidentially

designation of infringement contentions.

        With regards to Net Navigation v. Alcatel,11 Defendants dispute whether a requirement that

something be “especially sensitive” is heightened as compared to the current protective order, but

provide no discussion of the undeniable harm here that the Court did not find there. With regard

to Cypress Lake v. ZTE,12 Defendants argue without support that Innovation is (a) unwilling to

share its infringement contentions with suppliers, and (b) failed to identify harm of disclosure. The

contrary is true – as referenced above. With reference to the Constellation case,13Defendants

merely argue that “balance of harm” there weighed in Defendants favor. Here, the contrary is true.

Defendants cite irrelevant reasons for wanting to publish Innovation’s confidential information.

Post-Constellation cases such as ExitExchange specifically clarify that a party may properly



9
  See e.g., Dkt. Nos. 80-1 (¶¶1-3), 80-2, and 80-3.
10
   Uniloc USA, Inc. v. Med. Info. Tech., Inc., No. 16-CV-00463-RWS, 2017 WL 3836140 (E.D. Tex. Jan. 26, 2017)
11
   Net Navigation Systems, LLC v. Alcatel-Lucent USA Inc., No. 4:11-cv-663-RAS-ALM (E.D. Tex. Sep. 19, 2012),
Dkt. 107 at 2.
12
   Cypress Lake Software, Inc. v. ZTE (USA), No. 6:17-CV-00300-RWS, 2018 WL 4100766 (E.D. Tex. Apr. 24,
2018).
13
   Constellation, LLC v. Avis Budget Grp., Inc., No. 5:07-CV-38, 2007 WL 7658921 (E.D. Tex. Oct. 30, 2007).

                                                     4
Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 7 of 8 PageID #: 3273




designate claim charts as confidential.


 Date: April 9, 2019                          Respectfully submitted:

                                              /s/ Ryan S. Loveless
                                              Donald L. Jackson, VA Bar No. 42,882
                                              (Admitted E.D. Tex.)
                                              James D. Berquist, VA Bar No. 42,150
                                              (Admitted E.D. Tex.)
                                              Gregory A. Krauss, VA Bar No. 84839
                                              (Admitted E.D. Tex.)
                                              Alan A. Wright, VA Bar No. 46506
                                              (Admitted E.D. Tex.)
                                              Davidson Berquist Jackson & Gowdey LLP
                                              8300 Greensboro Dr., Suite 500
                                              McLean, Virginia 22102
                                              571-765-7700 (p)
                                              571-765-7200 (f)
                                              djackson@davidsonberquist.com
                                              jberquist@davidsonberquist.com
                                              gkrauss@davidsonberquist.com
                                              awright@davidsonberquist.com

                                              James L. Etheridge, TX Bar No. 24059147
                                              Ryan S. Loveless, TX Bar No. 24036997
                                              Brett A. Mangrum, TX Bar No. 24065671
                                              Travis L. Richins, TX Bar No. 24061296
                                              Jeff Huang (Admitted E.D. Tex.)
                                              Etheridge Law Group, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, TX 76092
                                              Tel.: (817) 470-7249
                                              Fax: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Brett@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com
                                              Jeff@EtheridgeLaw.com

                                              Attorneys for Plaintiff




                                          5
Case 4:18-cv-00474-ALM Document 90 Filed 04/09/19 Page 8 of 8 PageID #: 3274




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3).

DATED: April 9, 2019                                 /s/ Ryan S. Loveless
                                                     Ryan S. Lovelesss


                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel of record for Plaintiff have conferred with counsel of record

for Defendants. Defendants are opposed to this motion.

DATED: April 9, 2019                                 /s/ Ryan S. Loveless
                                                     Ryan S. Lovelesss




                                                6
